                           UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEW MEXICO

In re: JIMMY THAD STUTEVILLE,                                                    No. 19-11085-j13

        Debtor.

       MEMORANDUM OPINION AND ORDER ALLOWING CLAIM OF JUDITH
    HOLCOMB, IN PART, AS AN UNSECURED PRIORITY CLAIM FOR A DOMESTIC
    SUPPORT OBLIGATION, AND ALLOWING THE REMAINDER OF THE CLAIM AS
                   AN UNSECURED NON-PRIORITY CLAIM

        THIS MATTER is before the Court on Creditor Judith Holcomb and Debtor’s Joint

Motion for Summary Judgment on Debtor’s Objection to Claim No. 10 and Creditor’s Response

Thereto (“Motion for Court to Determine Objection to Claim on Stipulated Facts”). See Docket

No. 50. Judith Holcomb, the Debtor’s former spouse, filed a proof of claim for $11,000 as a

priority claim for a domestic support obligation (“DSO”) arising from guardian ad litem fees the

Debtor was ordered to pay in connection with the parties’ dissolution of marriage proceeding.1

Ms. Holcomb paid the guardian ad litem fees in full and obtained an assignment of the fees from

the guardian ad litem. The Debtor asserts that the assignment negates the claim’s status as a

priority DSO claim under § 507(a)(1)(B).2 See Objection to Proof of Claim #10 of Judith

Holcomb (“Objection to Claim”) – Docket No. 29. Judith Holcomb filed a response. See Docket

No. 33. The parties filed stipulated facts3 and requested the Court to determine the Objection to

Claim based solely on the stipulated facts. For the reasons explained below, the Court will

overrule the Objection to Claim, in part, and allow Judith Holcomb’s Claim No. 10 in the




1
  See Proof of Claim No. 10-1 and 10-2 (amended).
2
  All future statutory references in this Memorandum Opinion are to Title 11 of the United States Code.
3
  See Stipulated Facts Regarding Debtor’s Objection to Claim No. 10 (Doc. 29) and Creditor Judith
Holcomb’s Response Thereto (Docket No. 44) and Supplement to Stipulated Facts Regarding Debtor’s
Objection to Claim No. 10(Doc. 29) and Creditor Judith Holcomb’s Response Thereto (Docket No. 49).



Case 19-11085-j13        Doc 59      Filed 11/27/19      Entered 11/27/19 14:56:33 Page 1 of 11
amount of $10,000 as a priority DSO claim. The Court will allow the remainder of Judith

Holcomb’s Claim No. 10 in the amount of $1,000 as a non-priority unsecured claim.

                                      STIPULATED FACTS

         For purposes of adjudicating Judith Holcomb’s claim, the parties stipulated to the

following facts:

         1.     On May 6, 2019, Debtor filed a voluntary petition under chapter 13 of the

Bankruptcy Code.

         2.     Judith Holcomb is the Debtor’s ex-wife, the mother of the parties’ minor child,

and a creditor in this bankruptcy case.

         3.     Ms. Holcomb filed a proof of claim on July 15, 2019, as Claim No. 10-1. She

filed an amended claim, No. 10-2 also on July 15, 2019.

         4.     Ms. Holcomb’s Claim No. 10-2 is filed as an unsecured priority claim for $11,000

for the payment of Guardian ad litem fees (the “Claim”).

         5.     On August 27, 2019, the Debtor filed a timely objection to the Claim.

         6.     On September 20, Holcomb filed a timely Response to Debtor’s objection to the

Claim.

         7.     In his Objection, Debtor asserts that the Claim fails because it was

assigned to her by Laura Cass, the former Guardian ad litem (the “GAL”).

         8.     The Claim was not assigned to Ms. Holcomb for the purpose of collecting on

behalf of the GAL.

         9.     The Claim arises from a family court proceeding and Orders issued by

Judge Gerard J. Lavelle in the New Mexico Family Court, in Judy Stuteville nka Judy Holcomb




                                                 -2-

Case 19-11085-j13        Doc 59     Filed 11/27/19     Entered 11/27/19 14:56:33 Page 2 of 11
v. Jimmie Thad Stuteville, Case No. D-725 2014-100, filed in the Seventh Judicial Court,

Socorro County (the “Family Court Proceeding”).

       10.     On July 18, 2016, Judge Lavelle entered an Order Appointing Guardian Ad Litem

to represent the parties’ children in the Family Court Proceeding. Laura Cass was appointed as

the GAL. Both parties were ordered to pay $5,000 each in retainer fees to the GAL. The Order

further provided that when the GAL fees exceeded the retainer, Petitioner (Ms. Holcomb) and

Respondent (Debtor) shall each pay 50% of the additional fees.

       11.     On November 9, 2016, Judge Lavelle entered an Order (the “November 2016

Order”) that stated:

               Both parties shall pay the GAL fees ½ each. Respondent [Debtor]
               shall pay the GAL $1500 within one week from today’s date and
               each party shall pay the GAL $2,500 on or before December 9, 2016.

       12.     On June 21, 2017, Judge Lavelle entered a Minute Order and Judgment (the “June

2017 Judgment”) in which he stated:

               the GAL is awarded a judgment jointly and severally, against both
               Petitioner [Ms. Holcomb] and Respondent [Debtor] in the amount
               of $10,000. The GAL shall have a methods/remedies available in
               law to execute against this judgment.

       13      The June 2017 Judgment also imposed a sanction on Respondent (Debtor) as

follows:

               As a sanction for his contempt, Petitioner [Ms. Holcomb] is awarded
               judgment against Respondent [Debtor] for attorney fees in the
               amount of $2,500; the GAL is awarded judgment against
               Respondent [Debtor] for GAL fees in the amount of $1,000.

       14.     On June 21, 2017, Judge Lavelle entered a Supplemental Minute Order and

Judgment (“Supplemental Judgment”) which clarified that interest on the judgment awarded in

the Minute Order and Judgment accrued at 8.75% interest.



                                               -3-

Case 19-11085-j13      Doc 59     Filed 11/27/19     Entered 11/27/19 14:56:33 Page 3 of 11
          15.      Paragraph 3 of the Supplemental Judgment provides:

                   [t]he $10,000 joint and several liability judgment represents the
                   amount Respondent [Debtor] owes the GAL for his 50% of the GAL
                   fees. If the GAL executes this Judgment against Petitioner [Ms.
                   Holcomb] (or if Petitioner [Ms. Holcomb] pays this Judgment
                   voluntarily) then Petitioner [Ms. Holcomb] would take judgment
                   against Respondent [Debtor] in an amount equal to the executed or
                   voluntarily paid judgment.

          16.      Ms. Holcomb paid the fees awarded to the GAL in the Supplemental Judgment in

full.

          17.      On July 28, 2017, the GAL filed an Assignment of Judgment (“Assignment”) in

which she stated that in exchange for payment of $11,000 by Ms. Holcomb, the GAL was

assigning her judgment against the Respondent [Debtor] to Ms. Holcomb.4

          18.      The Assignment includes the following provision:

                   As further consideration of this assignment, I will apply the $1000
                   Jimmie Stuteville sanction referred to able to the monies owed to me
                   by Judith Holcomb, formerly known as Judy Stuteville in this
                   matter.

          19.      The Supplemental Judgment grants Ms. Holcomb a judgment against Debtor if

she pays the GAL, whether voluntarily or involuntarily.

                                                DISCUSSION

          The Bankruptcy Code defines a DSO as follows:

          The term ‘domestic support obligation’ means a debt that accrues before, on, or after the
          date of the order for relief in a case under this title, including interest that accrues on that
          debt as provided under applicable nonbankruptcy law notwithstanding any other
          provision of this title, that is—

4
    The Assignment language provides:
         I hereby assign all my right title and interest to the judgments and benefits conferred by the
         judgments and the Temporary Domestic Order to Judith Holcomb, formerly known as
         Judy Stuteville.
    Assignment, ¶ 5.



                                                       -4-

Case 19-11085-j13            Doc 59      Filed 11/27/19      Entered 11/27/19 14:56:33 Page 4 of 11
                (A) owed to or recoverable by—
                        (i)      a spouse, former spouse, or child of the debtor or such child’s
                                 parent, legal guardian, or responsible relative; or
                        (ii)     a governmental unit;
                (B) in the nature of alimony, maintenance, or support (including assistance
                    provided by a governmental unit) of such spouse, former spouse, or child of the
                    debtor or such child’s parent, without regard to whether such debt is expressly
                    so designated;
                (C) established or subject to establishment before, on, or after the date of the order
                    for relief in a case under this title, by reason of applicable provisions of—
                        (i)      a separation agreement, divorce decree, or property settlement
                                 agreement;
                        (ii)     an order of a court of record; or
                        (iii) a determination made in accordance with applicable nonbankruptcy
                                 law by a governmental unit; and
                (D) not assigned to a nongovernmental entity, unless that obligation is assigned
                    voluntarily by the spouse, former spouse, child of the debtor, or such child’s
                    parent, legal guardian, or responsible relative for the purpose of collecting the
                    debt.

11 U.S.C. § 101(14A).

        The party asserting a DSO priority claim must satisfy the four statutory requirements

enumerated in subsections (A), (B), (C), and (D) of § 101(14A). See In re Webber, 579 B.R. 374,

378 (Bankr. W.D. Va. 2016) (“The claimant, as the party seeking priority treatment, has the

burden of persuading this Court that her obligation satisfies the requirements of 11 U.S.C. §

101(14A).”) (citations omitted). See also In re Taylor, 737 F.3d 670, 678 (10th Cir. 2013)

(“Section 101(14A)(A) defines a debt as a ‘domestic support obligation’ when four requirements

are satisfied.”).

        The Debtor concedes that the debt represented by the Supplemental Judgment entered in

the Family Court Proceeding would otherwise meet the requirements for a DSO, but for the

GAL’s Assignment to Ms. Holcomb. See Objection to Claim, ¶ 9 (“Debtor does not dispute had

Cass [the GAL] retained the judgment she would be entitled to DSO classification.”). Debtor

contends that the debt lost its status as a priority DSO claim when the GAL assigned her interest



                                                 -5-

Case 19-11085-j13        Doc 59     Filed 11/27/19     Entered 11/27/19 14:56:33 Page 5 of 11
in the judgments to Ms. Holcomb. Debtor bases his argument on § 507(a)(1)(B), which grants

priority status to DSO claims assigned to governmental units and to DSO claims voluntarily

assigned for the purposes of collecting the debt. That Bankruptcy Code section provides, in

relevant part:

            The following expenses and claims have priority in the following order:
               (1) First:
                   ....
                   (B) Subject to claims under subparagraph (A), allowed unsecured claims for
                       domestic support obligations that, as of the date of the filing of the petition
                       are assigned by a spouse, former spouse, child of the debtor, or such child’s
                       parent, legal guardian, or responsible relative to a governmental unit (unless
                       such obligation is assigned voluntarily by the spouse, former spouse, child,
                       parent, legal guardian, or responsible relative of the child for the purpose of
                       collecting the debt) or are owed directly to or recoverable by a governmental
                       unit under applicable nonbankruptcy law, on the condition that funds
                       received under this paragraph by a governmental unit under this title after
                       the date of the filing of the petition be applied and distributed in accordance
                       with applicable nonbankruptcy law.

11 U.S.C. § 507(a)(1)(B).

        First, the Debtor points out that the GAL assigned the fee claim to Ms. Holcomb, who is

not a governmental unit, and the statute does not grant priority status to claims assigned to

private, non-governmental units. Second, the Debtor reasons that because the original holder of

the Claim is the GAL, not Ms. Holcomb, the original claimholder did not benefit from the

Assignment; consequently, the Debtor concludes that the Assignment extinguished the priority

status of the claim.5 The Debtor also argues that the Assignment was not made “for the purpose


5
  Debtor relies on cases that distinguish “true assignments” from assignments that still provide a direct
benefit to the former spouse resulting from the payment of the claim. See, e.g., In re Smith, 180 B.R. 648,
652 (D. Utah 1995) (“[O]ne factor frequently used to distinguish between a true assignment and an
assignment for collection is ‘whether or not the nonpaying spouse will receive any present benefit from
the payment of the debt.’”) (quoting Stranathan v. Stowell, 15 B.R. 223, 226 (Bankr. D. Neb. 1981)); In
re Ulbrich, No. 18-52574-RBK, 2019 WL 2895618, at * 4–*8 (Bankr. W.D. Tex. July 3, 2019)
(distinguishing between true assignments an assignments made for collection purposes). “True
assignments” do not retain status as a DSO. See Ulbrich, 2019 WL 2895618, at * 4 (“If . . . [the debtor]
assigned the claim for any other purpose (i.e., a true assignment), then it fails to qualify as a DSO and

                                                   -6-

Case 19-11085-j13         Doc 59      Filed 11/27/19      Entered 11/27/19 14:56:33 Page 6 of 11
of collecting the debt” because the GAL has been paid in full. Finally, the Debtor asserts that Ms.

Holcomb’s payment to the GAL extinguished the debt, making the debt dischargeable under §

523(a)(15),6 requiring classification of the Claim as a nonpriority unsecured claim.

        The Court disagrees. Ms. Holcomb does not need to rely on the Assignment to obtain a

priority DSO claim against the bankruptcy estate. Ms. Holcomb and the Debtor were ordered to

pay the GAL’s fees one-half each. The Debtor failed to pay his half of the GAL’s fees. The GAL

was awarded a judgment jointly and severally against both Ms. Holcomb and the Debtor for the

$10,000 the Debtor failed to pay the GAL. The Supplemental Judgment awards Ms. Holcomb a

direct claim against the Debtor for $10,000 in the event she pays the $10,000 to the GAL that

the Debtor was ordered to pay. Ms. Holcomb paid the GAL $11,000, representing the Debtor’s

unpaid half of the GAL fees in the amount of $10,000, plus $1,000 awarded in favor of the GAL

and against the Debtor as a sanction. Consequently, under the Supplemental Judgment, Ms.

Holcomb has a direct claim against the Debtor for $10,000 without the need to base her claim on

the Assignment. That direct claim meets all four requirements of a DSO.

        First, the $10,000 debt the Debtor owns Ms. Holcomb pursuant to the Supplemental

Judgment is a debt owed by the Debtor to his former spouse. Second, the debt, resulting from

fees awarded to the GAL, is in the nature of support. “It is nearly universally recognized that


does not receiver § 507(a)(1)(A) priority.”). Whether the assignment at issue is a “true assignment” is
irrelevant. The Supplemental Judgment grants Ms. Holcomb a judgment against the Debtor for the
Debtor’s portion of the fees Ms. Holcomb paid to the GAL. Ms. Holcomb is the Debtor’s former spouse,
and is the holder of that claim.
6
  Section 523(a)(15) generally makes divorce-related debts owing to a former spouse that are not in the
nature of support non-dischargeable in Chapter 7 proceedings. 11 U.S.C. § 523(a)(15); Wade v. Acord (In
re Acord), No. 18-10155, 2019 WL 2070732, at *1 (Bankr. D. Kan. Apr. 8, 2019) (“Non-support debts to
former spouses incurred in the course of a divorce proceeding or in connection with a divorce decree are
excepted from chapter 7 discharges under 11 U.S.C. § 523(a)(15).”). Such debts are, however,
dischargeable in Chapter 13 cases. See 11 U.S.C. § 1328(a)(2) (excepting from discharge support
obligations under § 523(a)(5), but not § 523(a)(15)); In re Okrepka, 533 B.R. 327, 333 (Bankr. D. Kan.
2015) (“§ 523(a)(15) debts are not excepted from discharge in a full compliance chapter 13 case because
the § 523(a)(15) exception was not incorporated into § 1328(a).”).

                                                  -7-

Case 19-11085-j13        Doc 59      Filed 11/27/19      Entered 11/27/19 14:56:33 Page 7 of 11
when a state domestic relations court appoints a guardian ad litem to protect the interests of a

child, the services provided by the guardian ad litem have the effect of providing support.” In re

Kassicieh, 467 B.R. 445, 450 (Bankr. S.D. Ohio 2012), aff’d, 482 B.R. 190 (6th Cir. BAP 2012).

See also Miller v. Gentry (In re Miller), 55 F.3d 1487, 1490 (10th Cir. 1995) (holding that a debt

to a guardian ad litem was a non-dischargeable support obligation under § 523(a)(5)). “[D]ebts to

a guardian ad litem, who is specifically charged with representing the child’s best interests . . .

can be said to relate just as directly to the support of the child as attorney’s fees incurred by the

parents in a custody proceeding.” Miller, 55 F.3d at 1490. The $10,000 that Ms. Holcomb paid

the GAL represents fees for GAL services that the Debtor was ordered to pay. He did not pay

those fees. Even though the GAL has now been paid, the Supplemental Judgment awarding Ms.

Holcomb judgment against the Debtor nevertheless functions as support because it will

reimburse Ms. Holcomb for the GAL’s fees for GAL services that provided a benefit to the

children in connection with the divorce proceeding, and which the Debtor, not Ms. Holcomb,

was ordered to pay. Third, the $10,000 is a debt resulting from an order of a court of record.

       Finally, the $10,000 debt owed by the Debtor to Ms. Holcomb under the Supplemental

Judgment is a debt owing to a former spouse that Ms. Holcomb did not assign to a non-

governmental unit. The GAL’s Assignment to Ms. Holcomb did not transform the DSO into a

non-priority unsecured claim because Ms. Holcomb may recover the $10,000 from the Debtor

under the Supplemental Judgment without relying on the Assignment. In other words, that

portion of the Claim in the amount of $10,000 directly owed by the Debtor to Ms. Holcomb

under the Supplemental Judgment without the need for Ms. Holcomb to rely on the Assignment

qualifies as a DSO because it is an unassigned debt owed to a former spouse for GAL fees in the




                                                  -8-

Case 19-11085-j13        Doc 59     Filed 11/27/19      Entered 11/27/19 14:56:33 Page 8 of 11
nature of support resulting from an order of a court of record. See 11 U.S.C. § 101(14A)(A) –

(D).

       The Additional $1,000

       The state court required Ms. Holcomb and the Debtor each to pay one-half of the GAL

fees. See November 2016 Order. In addition, by the June 2017 Judgment the state court ordered

the Debtor to pay $1,000 to the GAL as a sanction. The Debtor did not pay the GAL his $10,000

share of the GAL fees and did not pay the $1,000 sanction. Ms. Holcomb paid the GAL the

$10,000 which the Debtor was supposed to pay the GAL and for which Ms. Holcomb was jointly

and severally liable to the GAL. See Supplemental Judgment. Ms. Holcomb also paid the GAL

an additional $1,000, which the GAL applied to Ms. Holcomb’s share of the GAL fees (not to

the $1,000 sanction). Thus, in exchange for Ms. Holcomb’s payment of $11,000 to the GAL, the

GAL reduced Ms. Holcomb’s liability for her share of GAL fees by $1,000 and assigned to Ms.

Holcomb not only the GAL’s right to collect $10,000 from the Debtor but also her right to

collect the $1,000 sanction from the Debtor.

       The Supplemental Judgment does not grant Ms. Holcomb a judgment against the Debtor

for the $1,000 sanction payable by the Debtor to the GAL even if Ms. Holcomb were to pay the

sanction amount to the GAL. Nor does the Supplemental Judgment otherwise obligate the Debtor

to reimburse Ms. Holcomb for the $1,000 sanction amount she paid the GAL. Ms. Holcomb,

therefore, does not hold a direct claim against the Debtor for the additional $1,000 she paid to the

GAL. Ms. Holcomb must, instead, rely on the Assignment to assert a claim against the Debtor

for the additional $1,000.

       A sanction payable to a GAL does not give rise to a DSO claim by the GAL. It is not a

payment for services provided by the GAL. It is those services that are in the nature of support.



                                                -9-

Case 19-11085-j13       Doc 59     Filed 11/27/19     Entered 11/27/19 14:56:33 Page 9 of 11
Cf. Sampson v. Sampson (In re Sampson), 997 F.2d 717, 723 (10th Cir. 1993) (the court must

consider the substance of the obligation to determine whether the obligation is actually in the

nature of support). Therefore, that portion of the Claim does not constitute a priority DSO claim

because it does not function as support. Because the additional $1,000 is not a DSO, the Court

need not address whether the Assignment causes that portion of the Claim to lose its priority

status.

          In sum, the Supplemental Judgment awarded Ms. Holcomb a direct claim against the

Debtor that functions as support. Thus, the $10,000 obligation the Debtor owes Ms. Holcomb

under the Supplemental Judgment constitutes an allowed DSO claim entitled to first priority

treatment under § 507(a)(1)(A).7 See In re Penaran, 424 B.R. 868, 877 (Bankr. D. Kan. 2010) (a

DSO claim payable directly to or recoverable directly by an individual rather than a

governmental assignee is entitled to first priority under § 507(a)(1)(A) and “must be paid in full

during the plan term under §1322(a)(2).”). The additional $1,000 representing the sanction

against the Debtor in favor of the GAL, which Ms. Holcomb paid and the GAL assigned to Ms.

Holcomb, is not in the nature of support, does not constitute a DSO, and is not entitled to priority

status.

          WHEREFORE, IT IS HEREBY ORDERED that the Objection to Claim is overruled, in

part. Ten thousand dollars ($10,000) of the Claim is entitled to first priority status under §



7
 Section 507(a)(1)(A) confers first priority status to:
       Allowed unsecured claims for domestic support obligations that, as of the date of the filing
       of the petition in a case under this title, are owed to or recoverable by a spouse, former
       spouse, or child of the debtor, or such child’s parent, legal guardian, or responsible relative,
       without regard to whether the claim is filed by such person or is filed by a governmental
       unit on behalf of such person, on the condition that funds received under this paragraph by
       a governmental unit under this title after the date of the filing of the petition shall be applied
       and distributed in accordance with applicable nonbankruptcy law.
11 U.S.C. § 507(a)(1)(A).

                                                      -10-

Case 19-11085-j13          Doc 59      Filed 11/27/19        Entered 11/27/19 14:56:33 Page 10 of 11
507(a)(1)(A) as an allowed unsecured DSO claim. The remainder of the Claim in the amount of

$1,000 is allowed as a non-priority unsecured claim.




                                            _________________________________________
                                            ROBERT H. JACOBVITZ
                                            United States Bankruptcy Judge

Date entered on docket: November 27, 2019

COPY TO:

Ronald E. Holmes
Attorney for Debtor
Davis Miles McGuire Gardner, PLLC
320 Gold SW, Suite 1111
Albuquerque, NM 87102

Bonnie P. Bassan
Attorney for Judith Holcomb
Askew & Mazel, LLC
1122 Central Ave. SW, Suite 1
Albuquerque, NM 87102




                                              -11-

Case 19-11085-j13      Doc 59    Filed 11/27/19        Entered 11/27/19 14:56:33 Page 11 of 11
